Citation Nr: 0431305	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  00-10 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

A personal hearing was held on the veteran's claims at the RO 
in May 2000.  


REMAND

The veteran is seeking service connection for arthritis of 
multiple joints and for depression.  A review of the claims 
folder reveals that the veteran's service medical records 
were obtained in April 1954, slightly more than 2 months 
after his separation from service.  At the time, the 
requesting document stated, "4-15-52, Aberdeen Proving 
Grounds, Maryland - Dental.  Please furnish physical 
examination at enlistment and all available dental records."  
Those were essentially the documents forwarded to VA.  

The veteran has maintained that he was treated for a week at 
San Marcos Air Force Base, Texas, for depression, and at 
Brooke Army Hospital for pains in his legs and back.  He was 
also transferred to Camp Jaffe, Arkansas.  It does not appear 
that any attempt to obtain his service medical records has 
been undertaken recently.  

The VA has a duty to assist the veteran.  This duty includes 
obtaining all of the veteran's service medical records.  
Another attempt to obtain those records must be undertaken.

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should take the necessary 
action to comply with all VCAA notice 
obligations in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), as well as Quartuccio v. Principi 
and Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.

2.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  All 
records received are to be associated 
with the claims folder.  Any failed 
attempt to obtain records must include 
written documentation from the National 
Personnel Records Center, or any other 
records source contacted in this regard.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



